Case 1:20-cv-01347-MKB-SMG Document 1-3 Filed 03/12/20 Page 1 of 3 PageID #: 30




                           EXHIBIT “C”
    Case 1:20-cv-01347-MKB-SMG Document 1-3 Filed 03/12/20 Page 2 of 3 PageID #: 31
 ,,..~   DEPARTMENT OF HEALTH AND HUMAN SERVICES                                      Public Health Service
1
\..4                                                                                  Food and Drug Administration
                                                                                      College Park, MD 20740-38




                                              'AUG Os 2008
          Richard J. Brownell Jr.
          Vice President Vanilla Products
          Virginia Dare Extracts, Inc.
          882 Third Avenue
          Brooklyn, New York 11232

          Dear Mr. Brownell:

          This is in response to your letter to the Food and Drug Administration (FDA) dated
          March 16, 2007, on the labeling of finished foods or beverages where vanilla is the
          characterizing flavor and the label refers to natural vanilla, vanilla flavor or some other
          similar description. We regret the delay in responding to your inquiry, and hope the
          following information is still helpful to you.

          You specifically asked when a food or beverage product is marketed (labeled) as
          (natural) vanilla, does the characterizing (vanilla) flavor have to be derived from vanilla
          beans and conform to the vanilla standard of identity. According to our regulation in
          Title 21 of the Code of Federal Regulations (CFR), section 101.22(i)(l), if a food
          contains no artificial flavor that simulates, resembles or reinforces the characterizing
          flavor, the name of the food on the label shall be accompanied by the common or usual
          name of the characterizing flavor, e.g., "vanilla." For example, the common or usual
          name of an ice cream product that does not contain artificial flavors would be "vanilla
          ice cream," and it should be made from vanilla beans. On the other hand, if a product
          such as ice cream does not contain enough of the characterizing ingredient, vanilla
          beans, to characterize the food or it does not contain such ingredient, and contains
          vanilla flavor, the product must be labeled "natural vanilla flavored ice cream" or
          "vanilla flavored ice cream." However, the flavors used to make such product must be
          derived from vanilla beans such as vanilla extract or vanilla flavor that are subject to
          standards of identity. Products made from vanillin should not be named "vanilla __,"
          e.g., "vanilla ice cream," or "vanilla flavored _ _," e.g., "vanilla flavored ice cream"
          because these products are not made from vanilla beans or vanilla flavors made from
          vanilla beans. Furthermore, if a food contains any artificial flavor which resembles or
          reinforces the characterizing flavor, the name of the food on the label should be
          accompanied by the common or usual name of the characterizing flavor and the word(s)
          "artificial" or "artificially flavored", e.g., "artificial vanilla," "artificially flavored
          vanilla,. or "vanilla artificially flavored."
Case 1:20-cv-01347-MKB-SMG Document 1-3 Filed 03/12/20 Page 3 of 3 PageID #: 32



 Page 2- Mr. Richard J. Brownell Jr.

 In our April 19, 2005, letter to you on the labeling of a Rhodia, Inc. vanillin product
 derived from a natural source such as ferulic acid via a natural process such as
 fermentation, we stated that this vanillin product ''would not qualify as natural vanillin."
 In our April 19, 2005, letter we also stated that although we would not object to a
 statement on the label indicating that vanillin is derived naturally through a fermentation
 process, such a statement should not imply that the vanillin is a natural flavor or that a
 finished food containing vanillin is natural. However, upon further consideration on this
 issue, we realize that our views about vanillin expressed in the April 19, 2005, letter were
 based on the food standards regulations under sections 169.180, 169.181, and 169.182 in
 21 CFR.

 These regulations pertain to standardized vanilla extract ingredients that contain added vanillin
 and require the designation "contains vanillin, an artificial flavor (or flavoring"). However, it
 should be noted that these regulations pre-date the fermentation process that Rhodia uses to
 produce vanillin. Also, 21 CFR 101.22(a)(l) provides that fermentation products are not
 considered to be artificial flavors. Thus, the new Rhodia process produces a natural flavor and
 consequently, the ingredient label of a finished food containing the vanillin product made by
 Rhodia can bear the term ''vanillin," "natural flavor'' or "contains natural flavor'' but the term
 "natural flavor" must not be used in such a way to imply that it is a "natural vanilla flavor''
 because it is not derived from vanilla beans. Furthermore, the term "natural" is not a part of the
 common or usual name of Rhodia's product when sold as the finished food. The common or
 usual name of Rhodia's product is "vanillin," regardless of the type of method used to produce it.
 Therefore, the statement of identity of the product sold as the finished food is "vanillin."

 If we may be of further assistance, please let us know.

                                               Sincerely yours,




                                               Catalina Ferre-Hockensmith
                                               Food Labeling and Standards Staff
                                               Office of Nutrition, Labeling
                                                and Dietary Supplements
                                               Center for Food Safety
                                                and Applied Nutrition
